Title: To George Washington from Colonel Stephen Moylan, 23 May 1778
From: Moylan, Stephen
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] 23d May 1778
                    
                    I deliverd to Major Clough the Warrant for 510 Dollars with your Excellencys thanks to him and his party for their bravery, agreeable to your orders in your Letter of the 13th and complied with the orders containd in Col. Laurens Letter of the 17th as Soon as it was possible after the receipt, it reachd me at Brunswick the 19th in the afternoon, and as the first and third Regts were most Contiguous to the Delaware, I orderd the detachment from them, I mean to relieve them to morrow by Sending an equal number of the Second and fourth—I must Continue Major Clough there for Some time longer not only because I have an high opinion of his Conduct but allso, that he can be better Spared than either of the other two field officers that are with the Brigade. I did expect we shoud have had more of them, joind to their Regts before this time, I have the pleasure to tell you Sir that the horses in General are in good order, there are Some in each Regiment, that never would be, and I am certain it woud be Saveing a good deal of publick money to have them disposd of, the Sooner it is done the be⟨tter.⟩ your Excellencys orders on this Subject will be acceptable.
                    I have orderd the whole of the horses brought up by Mr Grey to be deliverd over to the third Regiment as they have many men dismounted. there are Spare horses sufficient in the 4th to mount the men he brought with him, which I hope will meet your approbation—I wish to have your Excellencys orders for filling up the vacancies in my Regiment—Captains Craig & Bird have (as I am informd) Resignd, Captain Howard is deceasd, I Shall be glad to Know whether those that will be promoted in Consequence, are to take rank from the date of the  others leaving the Regiment or not, can the date of Commissions be dispensd with in favor of Superior merit? I have the honor to be Dear Sir your most ob. H. St
                    
                        Stephen Moylan
                    
                    
                        P.S. My information respecting the Rank of the officers in the Cavalry was hinted to me by General Reed, and the reason for mentioning it to your Excellency, in my Letter of the 23d april, was, that Shoud an alteration be made therein to my prejudice, at a time when we may be calld forth to action, tho I certainly Shoud act as a volunteer, I woud not, as commanding officer of a Regiment.
                        it will be necessary for me to Know, whether the party of Horse under the Command of Major Clough, is to be Kept up, for any lenght of time, that I may make the proper dispositions for a regular, relief. I am most respectfully your obliged H. St
                        S.M.
                    
                